OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, and the matter remitted to that Court for further proceedings in accordance with this memorandum.
While not overwhelming, there was legally sufficient evidence to hold Kadeem W. responsible as an accessory for Takim N.’s conduct; therefore, the Appellate Division erred in reversing Family Court’s determination for legal insufficiency. We remit the case to the Appellate Division for consideration of the facts, specifically including its weight-of-the-evidence review, and other issues raised but not determined on the appeal to that Court.